 


109 HR 5226 IH: Energy Fairness Act of 2006
U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5226 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2006 
Ms. DeGette (for herself and Mr. Markey) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To repeal certain tax provisions of the Energy Policy Act of 2005. 
 
 
1.Short titleThis Act may be cited as the Energy Fairness Act of 2006.   
2.Repeal of certain tax provisions of the Energy Policy Act of 2005 
(a)RepealThe following provisions, and amendments made by such provisions, of the Energy Policy Act of 2005 are hereby repealed: 
(1)Section 1321 (relating to extension of credit for producing fuel from nonconventional source for facilities producing coke or coke gas). 
(2)Section 1323 (relating to temporary expensing for equipment used in refining of liquid fuels). 
(3)Section 1324 (relating to pass through to owners of deduction for capital costs incurred by small refiner cooperatives in complying with Environmental Protection Agency sulfur regulations). 
(4)Section 1325 (relating to natural gas distribution lines treated as 15-year property). 
(5)Section 1326 (relating to natural gas gathering lines treated as 7-year property). 
(6)Section 1327 (relating to non-application of arbitrage rules to prepayments for natural gas). 
(7)Section 1328 (relating to determination of small refiner exception to oil depletion deduction). 
(8)Section 1329 (relating to amortization of geological and geophysical expenditures). 
(b)Administration of Internal Revenue Code of 1986The Internal Revenue Code of 1986 shall be applied and administered as if the provisions, and amendments, specified in subsection (a) had never been enacted.  
 
